Citation Nr: 9922037	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-35 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for left shoulder 
disability.

2. Entitlement to an increased (compensable) rating for 
residuals of bilateral radial head fractures.

3. Entitlement to an increased (compensable) rating for 
laceration of the fifth digit of the right hand.  

4. Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to August 
1988 and from August 1989 to November 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.  This case was 
previously remanded by the Board for further development in 
April 1998.

The issue of entitlement to a 10 percent evaluation based 
upon multiple, noncompensable service-connected disabilities, 
as well as the issues of entitlement to compensable ratings 
for the service-connected residuals of bilateral radial head 
fractures, and laceration of the fifth digit of the right 
hand, are addressed in the remand following the Order portion 
of this decision.


FINDING OF FACT

Post-service left shoulder rotator cuff tendonitis may not be 
clinically dissociated from left shoulder complaints of pain 
and diagnosis of strain in service.


CONCLUSION OF LAW

Left shoulder tendonitis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran's claim for service connection for left shoulder 
disability is well grounded according to 38 U.S.C.A. § 5107 
(a); his claim is plausible and capable of substantiation.  
The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with 38 U.S.C.A. § 5107 (a).

Service medical records show that at his enlistment 
examination conducted in May 1985, no left shoulder 
disability was identified.  No medical report generated 
during the veteran's first period of service shows evidence 
of left shoulder complaints or left shoulder clinical 
findings.  His March 1988 separation examination is similarly 
negative for left shoulder problems.  No left shoulder 
problems were noted at enlistment in July 1989.  The first 
evidence of inservice left shoulder complaints is a September 
1992 medical report in which an examiner recorded complaints 
of left shoulder pain, stemming from no specific injury, that 
had plagued the veteran for one and one-half months.  A 
possible pulled left shoulder muscle was diagnosed.  The 
veteran was seen again for left shoulder complaints in August 
1994, at which time an examiner diagnosed pre-scapula strain 
of one-week duration with possible calcium growth on the 
post-acromioclavicular area and a notable clicking sound.  In 
October 1994, a service examiner reported a clinical 
impression of possible rotator cuff inflammation.  In a 
report of medical history completed at the time of his 
November 1994 separation examination, the veteran reported a 
painful or "trick" shoulder or elbow.  On examination, the 
veteran reported a history of left shoulder injury in 1992 
and complaints of left shoulder pain which reportedly 
disrupted his sleep.  


The veteran underwent VA compensation and pension examination 
in April 1996.  At that examination, he complained of a left 
shoulder clicking sound and occasional burning muscle 
sensations.  He manifested full range of motion of both 
shoulders and the examiner diagnosed left shoulder rotator 
cuff tendonitis.  

In the Board's April 1998 remand, further examination of the 
veteran was requested with a view to addressing the etiology 
of post-service left shoulder disability.  Unfortunately, 
according to a November 1998 invoice from the private 
physician scheduled to conduct the examination on behalf of 
VA, the veteran failed to reported for the examination.  
Accordingly, the Board will address the issue based on the 
clinical evidence of record.  38 C.F.R. § 3.655 (1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.

The veteran maintains that his left shoulder pain is linked 
to his repeated lifting of heavy power generators as part of 
his military duties.  Review of the veteran's service medical 
and administrative records confirms that his military 
occupation specialty was that of power generator specialist.  
Complaints of left shoulder pain, and findings of pre-scapula 
strain, and post-acromioclavicular area clicking sound, were 
clinically demonstrated in service.  The left shoulder 
clicking sound has been clinically identified since service, 
as well as complaints of left shoulder pain.  The veteran 
carries a post-service diagnosis of left shoulder rotator 
cuff tendonitis.  Such a diagnosis was made 17 months after 
his separation from service.  The Board is of the opinion 
that the veteran's post-service left shoulder manifestations 
are consistent with his inservice duties and clinical 
findings, and have not been dissociated therefrom by 
competent evidence.  In view of the foregoing, and with 
resolution of doubt in the veteran's favor, the Board finds 
that the evidence in this case supports service connection 
for left shoulder rotator cuff tendonitis.



ORDER

Service connection for left shoulder rotator cuff tendonitis 
is granted.


REMAND

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the 1945 Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (1998).

In light of the grant of the veteran's claim for entitlement 
to service connection for left shoulder rotator cuff 
tendonitis in this decision and his contentions that his left 
shoulder disability affects his employability, the Board is 
of the opinion that the issue of entitlement to a 10 percent 
rating pursuant to 38 C.F.R. § 3.324 should be remanded to 
the M&ROC for adjudication, if necessary, following the 
issuance of a rating decision implementing the Board's 
decision with respect to the left shoulder and assigning the 
appropriate compensation rating.

With respect to the increased rating issues on appeal, the 
Board notes that the veteran has not been afforded the 
opportunity for a hearing before a traveling Member of the 
Board at the local RO as requested in his substantive appeal.  
Moreover, he has not expressly withdrawn such request.

Therefore, this issue is remanded to the M&ROC for the 
following development:

1. The M&ROC should issue a rating 
decision implementing the grant of 
service connection for left shoulder 
rotator cuff tendonitis pursuant to 
the above decision and assign the 
appropriate compensation rating.  If 
not rendered moot, the M&ROC should 
also readjudicate the issue of 
entitlement to a 10 percent evaluation 
based upon multiple, noncompensable 
service-connected disabilities.

2. If not rendered moot and if the issue 
of entitlement to compensation 
pursuant to 38 C.F.R. § 3.324 is not 
granted to the veteran's satisfaction, 
the M&ROC should issue a supplemental 
statement of the case, and the veteran 
and his representative should be 
provided an opportunity to respond. 

3. The RO should schedule the veteran for 
a hearing before a traveling Member of 
the Board of Veterans' Appeals at the 
local RO, unless otherwise indicated.

The case should be returned to the Board for further 
appellate action, if otherwise in order. No action is 
required of the veteran until he is otherwise notified.  By 
this remand the Board intimates no opinion as to the final 
outcome warranted.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

